Title: To Thomas Jefferson from William C. C. Claiborne, 30 August 1804
From: Claiborne, William C. C.
To: Jefferson, Thomas


               
                  Dear Sir,
                  New-Orleans August 30th. 1804
               
               During my late Illness, I had the pleasure to receive your esteemed favours of the 7h., 12h and 17h. of July;—But being then unable to write, I requested my private Secretary Mr. Briggs to inform you of their receipt, and to forward to you, the Names of several Gentlemen as suitable Characters for the Legislative Council.—I regret exceedingly the miscarriage of your Letter to me of the 17th. of April;—Had I received that Communication, I should have had more time to investigate Characters, & might have made a more general & perhaps better recommendation.—On the List however forwarded by Mr. Briggs (by my direction) will be found the names of our most respectable Citizens.—
               Mr. Julien Poidrass of Point Coupee, is among the most influential Men in the Province; he possesses a large Estate, & is a Man of good Information. There was another Gentlemen (Mr. Samuel Young) mentioned as residing at Point Coupee; he also is a man of fortune; But I do not think his appointment would be pleasing; Mr. Young is much disliked in this City, & I have lately learned, that he considers himself a Citizen of the Mississippi Territory, where he has a large Estate, & in which he, now does, or will shortly reside.
               Messrs. Morgan, Watkins, Kenner & Donelson of New Orleans are Men of sense and property;—The first & second are decidedly attached to Republican principles;—of the sentiments of the latter, I am not so well advised;—But they are moderate, prudent Men:—The three last are said to be in a small degree interested in the Florida purchases, and indeed unless it be Mr Benjamin Morgan, there are few Americans of fortune who resided in N. Orleans previous to the Treaty, but were more or less engaged in that speculation. 
               Messrs. Pitot, Petit, and Duplessis are all wealthy Merchants & held in high estimation; Doctor Dow is also highly esteemed, and I believe deservedly so.—
               Messrs. Bellchasse, Le Briton D’Orgenoi & Mather are all Farmers, residing on the Coast between the City and Manshac’;—The two first are Creoles of the Province, and amiable Men; the third is a Native of Scotland, & a Man of great Information & Integrity of Character: His Affairs are said to be embarrassed; But he has in possession a handsome estate. Mr. Mather next to the British, is most partial to the American Government, and I believe he would execute with fidelity any Trust Committed to him.
               William Wikoff Junior opposite Batton Rouge, William Wykoff Senior and Theophilus Collins of Opelousas are Native Americans, Men of clear property, sense and Integrity;—of their political sentiments I have no knowledge.
               M. Loviell, Dubuche, Foutenet, and Durall of Attackapas, I have no personal acquaintance with; But fame represents them all, as Men of sense, fortune and probity.—
               Doctor Sibley of Nachetoches, is a Man of Science and a true Republican; I have understood that previous to his leaving the United States his Affairs were much embarrassed;—But during his residence at Nachetoches, he is said to have acquired some valuable landed property.—
               
               I have heard Mr. Benjamin Morgan express his disapprobation of the Slave Trade; But the sentiment here is so general in favor of that Inhuman Traffic; that I am enclined to think most of the other Gentlemen above named are advocates for it; at least for a few years.—
               The confidence with which you honor me by the Blank Commissions you transmit for a Revenue Officer at the Bayou St. John, I feel is a flattering compliment; and shall endeavour as soon as possible to name such Person for those offices as your Letter contemplates, and the situation of Revenue affairs in that quarter requires.
               It gives me sincere satisfaction to find you so sensible of the circumstances which extorted from me, the establishment of the Louisiana Bank, and so willing to attribute my Conduct to the true motives.—The Bank continues to sleep; the doubts suggested as to the legality of its existence having interposed just at the time when the public Interest in the speculation began of itself to flag, the blow has I believe proved fatal to it; at least for the present.—
               With respect to the young Gentleman Mr. Gurley who has enjoyed a portion of my patronage, I have only to say, that he was a Stranger to me, but came well recommended from the Seat of Government and other places. His Letters were for the most part from Republican Characters of high Standing;—one in particular from Mr. Granger the Post Master General.—Of his private Character, or of his previous political Conduct or opinions I had no personal knowledge whatever;—But his Letters prevented every suspicion that either was exceptionable; And the conversations which I have had with him, as well as the uniform correctness of his Conduct confirmed me in the Belief, that his present political Bias was decidedly in favour of the present Administration.—It has been my misfortune, ever since I have had the honor to represent the General Government in the Western Country, to have found the weight of at least professional Talents on the federal side.—When I arrived in the Mississippi Territory, it was impossible for me to fill the Offices under the Government, with Justice to the Country, without borrowing assistance from a Sect whom I had no satisfaction in employing; and who conscious of the necessity that gave them Consequence, affected to despise the favours they enjoyed; My situation in that respect, was afterwards somewhat bettered.—But now again at the Commencement of this Government, I look around in vain for Men Capable of holding offices with Credit to themselves and the State, and in the purity of whose political sentiments I can place entire reliance. Among the Lawyers (amounting to near thirty) there are but three whom I knew to be Republicans.—One was Mr. Lewis Kerr (from the State of Ohio, & lately of Natchez) and I appointed him Sheriff of the City; conceiving that in the incipiency of the operation of American Law, that important office should be filled by one who personally enjoyed my Confidence, & was himself possessed of legal Information;—the second was Mr. Edd. Nichols (late of Maryland) whom I appointed Clerk of my Court, and with this appointment, I am not as satisfied as I could wish;—And the third was Mr. Henry Brown (late of the City of Washington) and him I have made a Notary Public, which in this City is a lucrative office.—
               As federal Influence declines in the States, the remote Territories will naturally become Assylums for that Party; and particularly for those young Men whose politicks expose them to embarrassment at Home; they will either calculate on strengthening their Party in a more promising quarter, or indulge a prudent hope of political oblivion.—
               There can be no doubt, but this City is much exposed to the yellow Fever;—this Disease is now raging, and altho’ the Physicians pronounce it not contagious, yet seven or eight die of a Day, and new cases are hourly occuring.—My late Indisposition, was a violent attack of the yellow Fever, and I am represented as the only American who has yet recovered.—I should most certainly remove my family in the Country, if Mrs. Claiborne’s situation would permit; but she continues dangerously ill; her Fever has been constant for three Weeks, & her consequent debility is very great, but the Physians still entertain hopes of her recovery, which I pray God may be realised.—I recall to mind, the Conversation to which you refer on the subject of a new plan for Towns.
               It is impossible to dwell for one Moment on the plan you propose, without receiving an Impression of the preference to which it is entitled, as well on the score of elegance and comfort, as of health.—I should esteem it a great happiness should I be enabled to introduce such a plan into the parts of this City, that yet remain to be built. As this City promises to have a rapid encrease (& the havoc of Disease is at present so evident) I must confess, I entertain sanguine hopes of introducing this favorite Scheme, and with that view shall spare no pains to impress its excellencies on the minds of those Citizens, whose influence will be serviceable.—
               From every thing I can learn, the Indians on the West side of the River are well disposed to the U. States;—A Chief and some Warriors of the Caddoe’ nation, lately visited our Commandant at Nachitoches; and were at first displeased to find that they received no presents, as was usual under the Spanish Government;—But upon the Commandants informing them that the U. States would probably establish a Trading House for the purpose of supplying their Wants on moderate Terms, and protecting them against the impositions of private Traders, it is reported to me, they expressed much satisfaction; and after having received their Rations retired from the Post well pleased.—
               I am happy to learn from the Department of State, that my answer to Governor Folch’s Letter has met the approbation of the Government—For my own part, I entertain no doubt of our right as far as the Perdido; But I conceived it improper to discuss with Mr. Folch the merits of a question which was not for us to decide.—
               The Number of those who are connected with the Land Speculation in Florida, I fear is considerable; Mr. Daniel Clark was the first Adventurer, & many others followed his example; But whatever may be their numbers or their standing, the probable fate of their rapacious schemes is very just, and will be a matter of Triumph to many worthy Citizens.
               Under the former Government, of this Province, Smuggling was carried on to a great extent, and the facility with which the Revenue Officers could be bribed was no less disgraceful than notorious. That like fraudulent attempts will often be made under our Government, I consider as highly probable;—But I persuade myself that the vigilance and inflexible Integrity of our Officers will in a year or two put down this species of Corruption.—There is however, one great evil existing in this Province, a remedy for which I fear cannot easily be devised. It is the little regard which is paid to Oaths, particularly among the lower Class of Citizens;—The moral obligation seems to have but little Influence, which may perhaps in some degree be attributed to their Religion, for I believe it is understood among the ignorant, that a confession to the Priest wipes away all Sin.—
               The explanation which your Goodness induced you to give me, relative to the Letter communicated to Congress, is an honor I did not expect, nor was it at all necessary for my tranquility. I was always convinced that the submitting to the perusal of Congress my Communication of the 2d. of January was proper, nor did I for a moment doubt but that all due precautions had been observed to prevent its Contents from being made public.—The spurious and illeberal representation of the substance of my Letter, which was prepared by some one or more of my Enemies placed me for a Day or two in an unpleasant situation, and subjected me temporalely to the resentment of a portion of the Society here;—The effect however was soon effaced.—But latterly Mr. Edd. Livingston (urged by Mr. Daniel Clarke who has acquired a great Influence over him) in his Memorial to Congress, has made some Remarks which evidently have an allusion to the Forgery which appeared in the Papers;—I am enclined to think however, that Mr. Livingston now regrets the part he acted in this Business, but his pride will not permit him to acknowledge it:—He finds himself neglected by the French Mal-Contents, and not ever thanked for his services. 
               I have recently read my letter of the 2d. of January, and my residence here, has tended to confirm me in the sentiments there delivered.—The fact is, that the people of Louisiana, are not prepared for a Representative Government, and the experiment would be hazardous; But perhaps policy might justify the Introduction of the second Grade of Territorial Government.—In New-Orleans and its vicinity, the Society may be considered as tolerably well informed; But in the other parts of the Province, the great Bulk of the Inhabitants are in a State of wretched Ignorance, and very much under the Influence of their Priests.—
               As soon as my state of health will permit, I will examine the Land adjoining the Canal of Carondulet, and will give you an accurate account of its situation, relative value &c.—I should feel happy in promoting the Interest of General La Fayette, and I do really think his residence in Louisiana would be a great public Benefit.
               The family of my departed friend Mr. Trist, have not yet recovered of their distress, and the Indisposition of Mr. Henry Brown, who is now confined to his Bed, encreases their uneasiness; His Physians however, I learn, do not consider him dangerous.—
               I pray you to excuse this incorrect Scrawl;—My late Disease has left me in a state of great feebleness both of Mind & Body—So much so, that I fear my Health will not be entirely restored for some time.
               Will you accept my best wishes for a Continuance of your health & happiness, and believe me to be—
               With the greatest respect. Your faithful friend.
               
                  William C. C. Claiborne.
               
            